897 F.2d 529
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.G. Anthony MONTANTE, Plaintiff-Appellant,v.James J. BLANCHARD, et al., Defendants-Appellees.
No. 89-1545.
United States Court of Appeals, Sixth Circuit.
March 5, 1990.

Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff-appellant, G. Anthony Montante (Montante), has appealed from the district court's grant of summary judgment in favor of the defendants-appellees, James J. Blanchard, et al.,1 (collectively referred to as appellees), in this action, pursuant to 42 U.S.C. Sec. 1983, challenging the constitutionality of the Michigan's affirmative action plan implemented by the Michigan Department of Taxation (MDT).


2
The issues joined in the instant appeal are identical to the issues presented before this court in the recent case of Conlin v. Blanchard, No. 88-1982, Slip op.  (6th Cir.  November 27, 1989).  On appeal from summary judgment entered in favor of the defendants, the court in Conlin reversed and remanded the case because there was insufficient factual findings to review the affirmative action plans.  In the instant case, this court is also without factual findings and conclusions of law from the district court in which to meaningfully review the constitutionality of the plan.  Accordingly, given the similarities between Conlin and the case at bar, this matter is REVERSED and REMANDED to the district court for further proceedings consistent with Conlin.



1
 The defendants-appellees in this appeal are:  James J. Blanchard, Governor of the State of Michigan, Martha W. Griffiths;  John Roy Castillo;  Frank J. Kelley;  Martha Bibbs;  Shelby Solomon;  Doug Ross;  Elizabeth P. Howe;  James P. Pitz;  C. Patrick Babcock, members of the Michigan Equal Employment and Business Opportunity Council;  John F. Dodge, Jr.;    Walter R. Greene;  Patricia B. Johnson;  Alan A. May, members of the Michigan Civil Service Commission;  Dorothy Haener;  Benny Napoleon;  Beverly Clark;  Sondra L. Berlin;  Eva Evans;  Michael C. Hidalgo;  William Holly;  Philip Van Dam, members of the Michigan Civil Rights Commission;  Roberts A. Bowman;  The State of Michigan